361 F.2d 70
124 U.S.App.D.C. 53
ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48, AFL-CIO,Its Affiliated Local Unions and Its Agents, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 19752.
United States Court of Appeals District of Columbia Circuit.
Argued April 19, 1966.Decided April 29, 1966, Petition for Rehearing Denied June 13, 1966.

Mr. Herbert Ansell, Los Angeles, Cal., of the bar of the Supreme Court of California, pro hac vice, by special leave of court, for petitioners.  Messrs. Herbert S. Thatcher and David S. Barr, Washington, D.C., also entered appearances for petitioners.
Mr. Gary Green Atty., N.L.R.B., with whom Messrs. Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., were on the brief, for respondent.
Before WILBUR K. MILLER, Senior Circuit Judge, and FAHY and TAMM, Circuit Judges.
PER CURIAM:


1
The Union petitioner requests the court to set aside, and the Board by cross-petition requests the court to enforce, a Board Order based on findings that the Union had violated the 'secondary boycott provisions of the Labor Act, Section 8(b)(4)(i) and (ii)(B).  We have considered the Union's contentions, largely based on its view of Local 761, etc., Electrical Workers v. National Labor Relations Board, 366 U.S. 667, 81 S.Ct. 1285, 6 L.Ed.2d 592, that 'the 'reserve gate' doctrine is limited to the particular facts of that case, and cannot be applied to invalidate picketing at a common construction site.'  We conclude, however, that the record considered as a whole gives substantial evidentiary support to the findings of the Board that the Union engaged in conduct prohibited by the provisions of the Act above referred to, and that the case cited is no bar to the Order based on the findings.


2
The petition of the Union accordingly is denied, and the Order of the Board will be enforced.


3
It is so ordered.